Name: 87/92/EEC: Commission Decision of 7 January 1987 setting up the special Silkworm Section of the Advisory Committee on Flax and Hemp
 Type: Decision
 Subject Matter: plant product;  agricultural policy;  agricultural activity
 Date Published: 1987-02-14

 Avis juridique important|31987D009287/92/EEC: Commission Decision of 7 January 1987 setting up the special Silkworm Section of the Advisory Committee on Flax and Hemp Official Journal L 045 , 14/02/1987 P. 0065 - 0067 Finnish special edition: Chapter 3 Volume 22 P. 0201 Swedish special edition: Chapter 3 Volume 22 P. 0201 COMMISSION DECISION of 7 January 1987 setting up the special Silkworm Section of the Advisory Committee on Flax and Hemp (87/92/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the special Silkworm Section of the Advisory Committee on Flax and Hemp was set up by Commission Decision 74/72/EEC (1), as last amended by Decision 83/77/EEC (2); Whereas, following the accession of new Member States to the Community, the number of seats on the Section should be increased and they should be reallocated; whereas the procedure for the replacement of members should also be adjusted; Whereas the provisions concerning the special Silkworm Section of the Advisory Committee on Flax and Hemp have been amended several times and have therefore become difficult to apply; whereas they should therefore be consolidated; Whereas the Commission should seek the views of producers, traders and consumers on matters arising in connection with the operation of the common organization of the market in silkworms; Whereas Article 7 of Decision 74/72/EEC, repealed by Decision 83/77/EEC, should be reinstated; Whereas all the occupations directly involved in the implementation of the market organization in question, and also consumers, must have an opportunity to participate in the drafting of the opinions requested by the Commission; Whereas the trade associations concerned and the consumer groups in the Member States have set up organizations at Community level which are in a position to represent those concerned in all the Member States, HAS DECIDED AS FOLLOWS: Article 1 1. There shall be attached to the Commission a special Silkworm Section of the Advisory Committee on Flax and Hem, hereinafter called the 'Section'. (3) OJ No L 52, 23. 2. 1974, p. 15. (4) OJ No L 51, 24. 2. 1983, p. 34. 2. The Section shall be composed of representatives of the following interests: silkworm rearers and cooperatives, the silk industry, the silk trade, workers in the sectors concerned and consumers. Article 2 1. The Section may be consulted by the Commission on any problem concerning the operation of the Regulation laying down special measures to encourage silkworm rearing and in particular on measures to be adopted by the Commission under that Regulation. 2. The Chairman of the Section may indicate to the Commission the desirability of consulting the Section on any matter within the latter's competence on which its opinion has not been sought. He shall do so, in particular, at the request of one of the interests represented. Aricle 3 1. The Committee shall consist of 14 members. 2. Seats on the Committee shall be apportioned as follows: - seven to agricultural producers and cooperatives in the sector, - two to representative of the silk industry, - one to a representative of the silk trade, - two to representatives of agricultural workers and of workers in the silk industry, - two to consumers' representatives. Article 4 1. Members of the Section shall be appointed by the Commission on proposals from the trade workers' organizations set up at Community level which are most representative of the interests specified in Article 1 (2) and whose activities come within the scope of the special measures to encourage silkworm rearing. Consumers' representatives shall be appointed on proposals from the Consumers' Advisory Committee. Those bodies shall for each seat to be filled put forward the names of two candidates of different nationality. 2. The term of office for members of the Section shall be three years. Their appointments may be renewed. Members shall not be remunerated for their services. After expiry of the three years members of the Section shall remain in office until they are replaced or until their appointments are renewed. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in paragraph 1. 3. A list of the members of the Section shall be published by the Commission, for information purposes, in the Official Journal of the European Communities. Article 5 1. After consulting the Commission, the Section shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Section shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Section may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Section. The officers shall prepare and organize the work of the Section. Article 6 1. Only the Commission representatives, the members of the Sections, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meetings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total numbers of members representing the organization or organizations in question. The number shall be not less than one and not more than 12. The secretariat of the Section must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Section as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Section, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Section. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Section as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 7 1. The Section shall be convened by the Commission and shall meet at Commission headquarters. 2. Representatives of the Commission departments concerned shall take part in meetings of the Section. 3. Secretarial services for the Section shall be provided by the Commission. Article 7aIn agreement with the Commission staff, the Section may set up working groups to facilitate its work. Article 8 The Section shall discuss matters on which the Commission has requested an opinion. No vote shall be taken. The Commission may, when seeking the opinion of the Section, set a time limit within which such opinion shall be given. The views expressed by the various interests represented shall be included in a report forwarded to the Commission. In the event of unanimous agreement being reached in the Section on the opinion to be given, the Section shall formulate joint conclusions and attach them to the report. The outcome of the Section discussions shall, on request, be communicated by the Commission to the Council and to the Management Committees. Article 9 Without prejudice to the provisions of Article 214 of the Treaty, where the Commission informs them that the opinion requested or the question raised is on a matter of a confidential nature, members of the Section shall be under an obligation not to disclose information which has come to their knowledge through the work of the Section. In such cases, only members of the Section and representatives of the Commission departments concerned may be present at meetings. Article 10 Commission Decision 74/72/EEC is hereby repealed. Article 11 This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE22.95 FF: 1UEN; SETUP: 01; Hoehe: 1303 mm; 197 Zeilen; 9037 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................